—In an action, inter alia, to permanently enjoin the operation of a day camp, the plaintiffs appeal (1) from an order of the Supreme Court, Westchester County (Fredman, J.), dated March 30, 2000, which denied that branch of their motion which was for summary judgment on the first cause of action and granted the separate motions of the defendants for summary judgment dismissing the complaint insofar as asserted against them, and (2), as limited by their brief, from so much of an order of the same court, dated June 15, 2000, as, upon re-argument, adhered to the original determination.
Ordered that the appeal from the order dated March 30, 2000, is dismissed, as that order was superseded by the order dated June 15, 2000, made upon reargument; and it is further,
Ordered that the order dated June 15, 2000, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The defendants run a day camp in the Town of Cortlandt. The plaintiffs commenced this action, alleging that the operation of the day camp was in violation of the 1994 Town of Cortlandt Code. As the day camp was operating pursuant to special permits prior to the enactment of the 1994 Town of Cortlandt Code, the defendants are exempt from its application (see, Town of Cortlandt Code § 307-105 [B]).
The plaintiffs’ remaining contentions are without merit. Ritter, J. P., Florio, Feuerstein and Crane, JJ., concur.